Exhibit 10.48

PROMISSORY NOTE

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing ‘ I I - has been omitted due to text length limitations.

 

Borrower:    ADA-ES, INC.    tender:    COLORADO BUSINESS BANK    8100 SOUTHPARK
WY UNIT 82       NORTHEAST    LITTLETON, CO 80120       4695 QUEBEC ST.         
DENVER, CO 80216

 

Principal Amount: 84,000,000.00    Date of Note: August 15, 2008

PROMISE TO PAY. ADA-ES, INC. 1”Borrower’) promises to pay to COLORADO BUSINESS
BANK (‘Lender”), or order, in lawful money of the United States of America, on
demand, the principal amount of Four Million & 001100 Dollars ($4,000,000.00) or
so much as may be outstanding, together with Interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid Interest; then to principal; and then to any unpaid
collection costs. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note Is subject to change from
time to time based on changes In an index which is the WALL STREET JOURNAL PRIME
RATE (the ‘Index’). Lender will tell Borrower the current Index rate upon
Borrower’s request. The interest rate change will not occur more often than each
DAY. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 5.000% per annum. The interest rate to be applied
to the unpaid principal balance of this Note will be calculated as described in
the ‘INTEREST CALCULATION METHOD” paragraph using a rate equal to the Index,
resulting in an initial rate of 5.000% per annum based on a year of 360 days.
NOTICE: Under no circumstances will the Interest rate on this Note be more than
the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis: that is. by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance 1s outstanding. AR interest payable under
this Note Is computed using this method.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 5.000
percentage point margin (“Default Rate Margin’). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum Interest rate limitations under applicable law.

LENDER’S RIGHTS. Upon Lender’s demand, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note If Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there
is a lawsuit, including without limitation attorneys’ fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or Injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action. proceeding, or counterclaim brought by either Lander or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lander
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to Its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 If Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF, To the extant permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This Includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open In the future.
However, this does not Include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge OF setoff all sums owing on the
indebtedness against any and all such accounts,

LINE OF CREDIT. This Note evidences a straight line of credit. Once the total
amount of principal has been advanced, Borrower Is not entitled to further loan
advances. Advances under this Note, as well as directions for payment from
Borrower’s accounts, may be requested orally or In writing by Borrower or by an
authorized person. Lender may, but need not, require that all oral requests be
confirmed In writing. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender’s internal records, including daily computer print-outs.

ADDITIONAL PROVISION. THIS PROMISSORY NOTE IS MADE IN CONJUNCTION WITH LETTER OF
CREDIT NO.

1436, OR AS MAY BE

AMENDED, EXTENDED OR RENEWED.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us If we report any Inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
ineccurecy(ies) should be sent to us at the following address: COLORADO BUSINESS
BANK ATTN: LOAN OPERATIONS 821 17TH STREET DENVER, CO 80202.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security Interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.



--------------------------------------------------------------------------------

Loan No: 582956  

PROMISSORY NOTE

(Continued)

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER: ADA-ES, INC. By:   /s/ Mark H. McKinnies   MARK H. McKINNIES, Chief
Financial Officer of ADA-ES, INC.



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

 

Principal

   Loan Date    Maturity    Loan No    call i con    Account    Officer   
Initials $ 6,600.000.00    08-22-2008       582956          106   

Any item above containing “•’ •” has been omitted due to text length
limitations.

 

Borrower:    ADA-ES, INC.    Lender:    COLORADO BUSINESS BANK    8100 SOUTHPARK
WY., UNIT B2       NORTHEAST    LITTLETON, CO 80120       4695 QUEBEC ST.      
   DENVER, CO 80216

 

Principal Amount: $6,600,000.00   Date of Agreement: August 22, 2008

$4,000,000.00 WITH AN ORIGINAL MATURITY DATE OF PURE DEMAND AND INCLUDING ANY
AND ALL SUBSEQUENT EXTENSIONS OR MODIFICATIONS THEREFROM.

DESCRIPTION OF CHANGE IN TERMS. THE MATURITY DATE WILL REMAIN PURE DEMAND. THE
PURPOSE OF THIS CHANGE IN TERMS IS TO HEREBY INCREASE THE PRINCIPAL AMOUNT FROM
$4,000,000.00 TO $6,600,000.00. ALL OTHER TERMS AND CONDITIONS WILL REMAIN THE
SAME.

PROMISE TO PAY. ADA-ES, INC. (“Borrower”) promises to pay to COLORADO BUSINESS
BANK (“Lender”), or order. In lawful money of the United States of America, on
demand, the principal amount of Six Million Six Hundred Thousand & 00/100
Dollars 1$6,600,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; and then to any unpaid
collection costs. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an index which is the WALL STREET JOURNAL PRIME
RATE (the “Index”). Lender will tell Borrower the current Index rate upon
Borrower’s request. The interest rate change will not occur more often than each
DAY. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 5.000% per annum. The interest rate to be applied
to the unpaid principal balance of this loan will be calculated as described in
the “INTEREST CALCULATION METHOD” paragraph using a rate equal to the Index,
resulting in an initial rate of 5.000% per annum based on a year of 360 days.
NOTICE: Under no circumstances will the interest rate on this loan be more than
the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All Interest payable under
this loan is computed using this method.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by adding a 5.000
percentage point margin (“Default Rate Margin”). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.

LENDER’S RIGHTS. Upon Lender’s demand, Lender may declare the entire unpaid
principal balance under this Agreement and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there
is a lawsuit, including without limitation attorneys’ fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Colorado.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

LINE OF CREDIT. This Agreement evidences a straight line of credit. Once the
total amount of principal has been advanced, Borrower is not entitled to further
loan advances. Advances under this Agreement, as well as directions for payment
from Borrower’s accounts, may be requested orally or in writing by Borrower or
by an authorized person. Lender may, but need not, require that all oral
requests be confirmed in writing. Borrower agrees to be liable for all sums
either: (A) advanced in accordance with the instructions of an authorized person
or (B) credited to any of Borrower’s accounts with Lender. The unpaid principal
balance owing on this Agreement at any time may be evidenced by endorsements on
this Agreement or by Lender’s internal records, including daily computer
print-outs.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligationls), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

ADDITIONAL PROVISION. THIS CHANGE IN TERMS AGREEMENT IS MADE IN CONJUNCTION WITH
LETTER OF CREDIT NO. 1436, OR AS MAY BE AMENDED, EXTENDED OR RENEWED.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.



--------------------------------------------------------------------------------

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your accountlsi
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COLORADO BUSINESS
BANK ATTN: LOAN OPERATIONS 821 17TH STREET DENVER, CO 80202.

MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor. Upon any change in the terms of this Agreement, and
unless otherwise expressly stated in writing, no party who signs this Agreement,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend

 

Loan No: 582956  

CHANGE IN TERMS AGREEMENT

(Continued)

 

parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made. The
obligations under this Agreement are joint and several.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER: ADA-ES, INC. By:   /s/ Richard Schlager   RICHARD SCHLAGER, Vice
President of ADA-ES, INC.



--------------------------------------------------------------------------------

ASSIGNMENT OF DEPOSIT ACCOUNT

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or Item.

Any item above containing “ • •” has been omitted due to text length
limitations.

 

Borrower:    ADA-ES, INC.    Lender:    COLORADO BUSINESS BANK    8100 SOUTHPARK
WY., UNIT B2       NORTHEAST    LITTLETON, CO 80120       4695 QUEBEC ST.      
   DENVER, CO 80216 Grantor;    ADA ENVIRONMENTAL SOLUTIONS LLC         

8100 SOUTHPARK WY., UNIT 82

LITTLETON, CO 80120

     

THIS ASSIGNMENT OF DEPOSIT ACCOUNT dated August 15, 2008, Is tried* and executed
among ADA ENVIRONMENTAL SOLUTIONS LLC (“Grantor”); ADA-ES, INC. (“Borrower”);
and COLORADO BUSINESS BANK (“Lender”).

ASSIGNMENT. For valuable consideration, Grantor assigns and grants to Lender a
security Interest in the Collateral, including without limitation the deposit
accounts described below, to secure the Indebtedness and agrees that Lender
shall have the rights stated in this Agreement with respect to the Collateral,
in addition to all other rights which tender may have by law.

COLLATERAL DESCRIPTION. The word ‘Collateral’ means the following described
deposit account [‘Account”):

COLORADO BUSINESS BANK MONEY MARKET ACCOUNT NO. 7100701 with Lender with an
approximate balance of $4,086,595.49

together with (A) all interest, whether now accrued or hereafter accruing;
(B) all additional deposits hereafter made to the Account; (C) any and all
proceeds from the Account; and (D) all renewals, replacements and substitutions
for any of the foregoing.

In addition, the word “Collateral’ includes all of Grantor’s property (however
owned if owned by more that one person or entity), In Lender’s possession (or in
the possession of a third party subject to Lander’s control), whether existing
now or later and whether tangible or intangible In character, including without
limitation each and all of the following:

(A) All property to which Lender acquires title or documents of title.

ID) AB property assigned to Lender.

IC) All promissory notes, bills of exchange, stock certificates, bonds, savings
passbooks, time certlficates of deposit, Insurance policies, and all other
Instruments and evidences of an obligation.

(D) All records relating to any of the property described In this Collateral
section, whether in the form of writing, microfilm, microfiche, or electronic
media.

BORROWER’S WAIVERS AND RESPONSIBILITIES. Except as otherwise required under this
Agreement or by applicable law,

(A) Borrower agrees that Lender need not tell Borrower about any action or
inaction Lender takes in connection with this Agreement; (B) Borrower assumes
the responsibility for being and keeping Informed about the Collateral; and
(C) Borrower waives any defenses that may arise because of any action or
inaction of Lender, Including without limitation any failure of Lender to
realize upon the Collateral or any delay by Lender In realizing upon the
Collateral; and Borrower agrees to remain liable under the Note no matter what
action Lender lakes or fails to take under this Agreement.

GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (A) this
Agreement is executed at Borrower’s request and not at the request of Lender;
(B) Grantor has the full right, power and authority to enter into this Agreement
and to pledge the Collateral to Lender; (C) Grantor has established adequate
means of obtaining from Borrower on a continuing basis Information about
Borrower’s financial condition; and (D) Lender has made no representation to
Grantor about Borrower or Borrower’s creditworthiness.

GRANTOR’S WAIVERS. Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral. Lender may do any of the
following with respect to any obligation of any Borrower, without first
obtaining the consent of Grantor: (A) grant any extension of time for any
payment, (B) grant any renewal, (C) permit any modification of payment terms or
other terms, or ID) exchange or release any Collateral or other security. No
such act or failure to act shall affect Lender’s rights against Grantor or the
Collateral.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff In all Grantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

GRANTOR’S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and promises to Lender that:

Ownership. Grantor is the lawful owner of the Collateral free and clear of all
loans, lions, encumbrances, and claims except as disclosed to and accepted by
Lender in writing.

Right to Grant Security Interest. Grantor has the full right, power, and
authority to enter into this Agreement and to assign the Collateral to Lender.

No Prior Assignment, Grantor has not previously granted a security interest in
the Collateral to any other creditor.

No Further Transfer. Grantor shell not sell, assign, encumber, or otherwise
dispose of any of Grantor’s rights in the Collateral except as provided in this
Agreement.

No Defaults. There are no defaults relating to the Collateral, and there are no
offsets or counterclaims to the same. Grantor will strictly and promptly do
everything required of Grantor under the terms, conditions, promises, and
agreements contained in or relating to the Collateral.

Proceeds, Any and all replacement or renewal certificates, instruments, or other
benefits or proceeds related to the Collateral that are received by Grantor
shall be held by Grantor in trust for Lender and Immediately shall be delivered
by Grantor to Lender to be held as part of the Collateral.

Validity; Binding Effect. This Agreement is binding upon Grantor and Grantor’s
successors and assigns and Is legally enforceable in accordance with Its terms.

Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender’s
security interest. At Lender’s request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender’s
security Interest in the Property. Grantor will pay all filing fees, title
transfer



--------------------------------------------------------------------------------

fees, and other fees and costs involved unless prohibited by law or unless
Lender is required by low to pay such fees and costs. Grantor irrevocably
appoints Lender to execute documents necessary to transfer title if there is a
default. Lender may file a copy of this Agreement as a financing statement. If
Grantor changes Grantor’s name or address, or the name or address of any person
granting a security Interest under this Agreement changes, Grantor will promptly
notify the Lander of such change.

LENDER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL, While this
Agreement is in effect, Lender may retain the rights to possession of the
Collateral, together with any and all evidence of the Collateral, such as
certificates or passbooks. This Agreement win remain in effect until (a) there
no longer is any Indebtedness owing to Lender; (bl all other obligations secured
by this Agreement have been fulfilled; and Ic) Grantor, In writing, has
requested from Lender a release of this Agreement.

LENDER’S EXPENDITURES. N any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate,



--------------------------------------------------------------------------------

including but not limited to discharging or

 

Loan No: 582956   

ASSIGNMENT OF DEPOSIT ACCOUNT

(Continued)

  

paying all taxes, liens, security Interests, encumbrances and other claims, at
any time levied or placed on the Collateral and paying all costs for Insuring,
maintaining and preserving the Collateral. All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Grantor. All such expenses will become a part of the Indebtedness and, at
Lender’s option, will IA) be payable on demand; (8) be added to the balance of
the Note and be apportioned among and be payable with any Installment payments
to become due during either (1) the term of any applicable Insurance policy; or
(2) the remaining term of the Note; or (C) be treated as a balloon payment which
will be due and payable at the Note’s maturity. The Agreement also will secure
payment of these amounts, Such right shell be in addition to all other rights
and remedies to which Lender may be entitled upon Default.

LIMITATIONS ON OBLIGATIONS OF LENDER. Lender shall use ordinary reasonable care
in the physical preservation and custody of any certificate or passbook for the
Collateral but shall have no other obligation to protect the Collateral or its
value. In particular, but without limitation, Lender shall have no
responsibility (A) for the collection or protection of any income on the
Collateral; (B) for the preservation of rights against issuers of the Collateral
or against third persons; (CI for ascertaining any maturities, conversions,
exchanges, offers, tenders, or similar matters relating to the Collateral; nor
(D) for Informing the Grantor about any of the above, whether or not Lender has
or is deemed to have knowledge of such matters.

DEFAULT. Default will occur if payment In full is not made immediately when due.

RIGHTS AND REMEDIES ON DEFAULT. Upon Default, or at any time thereafter. Lender
may exercise any one or more of the following rights and remedies, In addition
to any rights or remedies that may be available at law, in equity, or otherwise;

Accelerate Indebtedness. Lender may declare all Indebtedness of Borrower to
Lender immediately due and payable, without notice of any kind to Borrower or
Grantor.

Application of Account Proceeds. Lender may take directly all funds in the
Account and apply them to the Indebtedness. If the Account is subject to an
early withdrawal penalty, that penalty shall be deducted from the Account before
its application to the Indebtedness, whether the Account is with Lender or some
other institution. Any excess funds remaining after application of the Account
proceeds to the Indebtedness will be paid to Borrower or Grantor as the
Interests of Borrower or Grantor may appear. Borrower agrees, to the extent
permitted by law, to pay any deficiency after application of the proceeds of the
Account to the Indebtedness. Lender also shall have all the rights of a secured
party under the Colorado Uniform Commercial Code, even If the Account Is not
otherwise subject to such Code concerning security Interests, and the parties to
this Agreement agree that the provisions of the Code giving rights to a secured
party shall nonetheless be a part of this Agreement.

Transfer Title. Lender may effect transfer of title upon sale of all or part of
the Collateral. For this purpose, Grantor irrevocably appoints Lender as
Grantor’s attorney-in-fact to execute endorsements, assignments and Instruments
in the name of Grantor and each of them (if more than one) as shag be necessary
or reasonable.

Other Rights and Remedies. Lender shell have and may exercise soy or all of the
rights and remedies of a secured creditor under the provisions of the Colorado
Uniform Commercial Code, at law, in equity, or otherwise.

Deficiency Judgment, If permitted by applicable law, Lender may obtain a
judgment for any deficiency remaining In the Indebtedness due to Lender after
application of all amounts received from the exercise of the rights provided in
this section,

Election of Remedies. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement or by any
other writing, shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shell not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Grantor under this Agreement, after Grantor’s failure
to perform, shall not affect Lander’s right to declare a default and exercise
its remedies.

Cumulative Remedies. All of Lender’s rights and remedies, whether evidenced by
this Agreement or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lander to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and to exercise its remedies.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

Amendments, This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given In writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of Lender’s
reasonable costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, Incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Grantor
shall pay the reasonable costs and expenses of such enforcement. Costs and
expenses Include Lender’s attorneys’ fees and legal expenses whether or not
there Is a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Grantor also shall pay all court costs and such additional lees as may be
directed by the court.

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Governing Law. This Agreement will be governed by federal law applicable to
Lander and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to Its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Colorado.

Joint and Several Liability. All obligations of Borrower and Grantor under this
Agreement shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower. This means that each Borrower and Grantor signing below is responsible
for all obligations in this Agreement. Where any one or more of the parties Is s
corporation, partnership, limited liability company or similar entity, It Is not
necessary for Lender to Inquire Into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity’s behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.

No Waiver by Lander. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver Is given in writing and signed by Lender, No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
Instances where such consent is required and in all cases such consent may be
granted or withhold in the sole discretion of Lender.



--------------------------------------------------------------------------------

Notices. Any notice required to be given under this Agreement shall be given In
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change Its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Grantor agrees to
keep Lander informed at all times of Grantor’s current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

Power of Attorney. Grantor hereby appoints Lender as its true and lawful
attorney-in-fact, Irrevocably, with full power of substitution to do the
following: (1) to demand, collect, receive, receipt for, sue and recover all
sums of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (2) to execute, sign and endorse any and all
claims, Instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral; (3) to settle or compromise any end all claims arising under the
Collateral, and In the place and stead of Grantor, to execute and deliver its
release and settlement for the claim; and (4) to file any claim or claims or to
take any action or institute or take pert in any proceedings, either In its own
name or In the name of Grantor, or otherwise, which in the discretion of Lender
may seem to be necessary or advisable. This power is given as security for the
Indebtedness, and the authority hereby conferred is and shall be irrevocable and
shall remain In full force and effect until renounced by Lender.

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.



--------------------------------------------------------------------------------

Loan No: 582956   

ASSIGNMENT OF DEPOSIT ACCOUNT

(Continued)

  

Successors and Assigns. Subject to any limitations stated In this Agreement on
transfer of Grantor’s Interest, this Agreement shall be binding upon and Inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Agreement
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Agreement or liability under the
Indebtedness.

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shell be continuing in nature, and shall remain in
full force and effect until such time as Borrower’s Indebtedness shall be paid
in lull.

Time Is of the Essence. Time is of the essence in the performance of this
Agreement,

Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used In this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall Include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:

Account. The word “Account” means the deposit account described in the
“Collateral Description’ section.

Agreement. The word ‘Agreement” means this Assignment of Deposit Account, as
this Assignment of Deposit Account may be amended or modified from time to time,
together with all exhibits and schedules attached to this Assignment of Deposit
Account from time to time.

Borrower. The word ‘Borrower’ means ADA-ES, INC. and includes all co-signers and
co-makers signing the Note and all their successors and assigns.

Collateral. The word “Collateral’ means all of Grantor’s right, title and
Interest in and to all the Collateral as described In the Collateral Description
section of this Agreement.

Default. The word “Default” means the Default set forth In this Agreement in the
section tided “Default”. Grantor. The word “Grantor” means ADA ENVIRONMENTAL
SOLUTIONS LLC.

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and Interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender. The word “Lender” means COLORADO BUSINESS BANK, its successors and
assigns.

Note. The word ‘Note’ means the Note executed by ADA-ES, INC. In the principal
amount of $4,000,000.00 dated August 15, 2008, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the note or credit agreement.

Property. The word ‘Property” means all of Grantor’s right, title and interest
in end to all the Property as described in the ‘Collateral Description’ section
of this Agreement.

Related Documents, The words ‘Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness,

BORROWER AND GRANTOR HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
ASSIGNMENT OF DEPOSIT ACCOUNT AND AGREE TO ITS TERMS. THIS AGREEMENT IS DATED
AUGUST 15, 2008.

 

Grantor ADA Environmental Solutions LLC By:   /s/ Mark H. McKinnies   MARK H.
McKINNIES, Manager of ADA Environmental Solutions, LLC

 

Borrower ADA-ES, Inc. By:   /s/ Mark H. McKinnies   MARK H. McKINNIES, Chief
Financial Officer of ADA-ES, INC.



--------------------------------------------------------------------------------

Colorado Business Bank

 

     

4695 Quebec Street

Denver, CO 80216

CoBizBank.com

BENEFICIARY:    BE&K CONSTRUCTION COMPANY, LLC       2000 INTERNATIONAL PARK
DRIVE BIRMINGHAM, ALABAMA 35243   

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER 1436

We Colorado Business Bank hereby establish in favor of BE&K CONSTRUCTION
COMPANY, LLC the (“Beneficiary”) at the request of and for the account of RED
RIVER ENVIRONMENTAL PRODUCTS, LLC c/o ADA ENVIRONMENTAL SOLUTIONS LLC (the
“Client”) our Irrevocable Standby Letter of Credit No. 1436 (“Letter of Credit”)
in the amount of (US$4,000,000 (four million dollars and no cents) (the “Stated
Amount”) in reference to that certain Letter Agreement, by and between Client
and Beneficiary, dated August 15, 2008 (the “Agreement’) effective immediately.
This Letter of Credit shall automatically expire at the earlier of the close of
business at 3:00 p.m. Mountain Time on February 28, 2009 (or such later date to
which this Letter of Credit may be extended in accordance with the provisions
allowing for such extension set forth below), upon which time this Letter of
Credit shall be cancelled.

The Letter of Credit shall be deemed automatically extended without amendment
for additional periods of one (1) year each from the present or any future
expiration date, unless at least sixty (60) days prior to any such expiration
date we shall notify Beneficiary, by registered mail or overnight courier at the
address below, that we elect not to consider this Letter of Credit extended for
any such additional one (1) year period. This Letter of Credit shall have a full
and final maturity date of August 15, 2009.

Partial drawings are allowed, not to exceed in aggregate the amount of the
Letter of Credit. The Stated Amount shall be immediately and permanently reduced
by the amount of each drawing hereunder.

821 17th Street, Loan Operations Department 3`d Floor, Denver, CO 80202
mentioning thereon our Letter of Credit No.1436 accompanied by the following
documentation:

A written notice, stating explicitly:

“The undersigned hereby certifies that (a) I am a duly authorized officer of
BE&K Construction Company, LLC, the Beneficiary under this Letter of Credit,
(b) the amount of the draft accompanying this certificate is due, owing and
undisputed pursuant to the Letter Agreement and (c) such amount has not been
paid under the terms and conditions of the Letter Agreement.”

accompanied by:

(x) a Draw Certificate executed by an authorized person in the form of
Attachment A hereto (the “Draw Certificate”), appropriately completed and
purportedly signed by Beneficiary’s authorized officer and

(y) a draft in the form of Attachment B hereto (the “Draft”), appropriately
completed and purportedly signed by Beneficiary’s authorized officer.



--------------------------------------------------------------------------------

All drafts drawn hereunder must be accompanied by this Letter of Credit.
Drawings by facsimile are permitted. We hereby undertake to honor upon
presentation drafts drawn and presented to us in compliance with the terms of
this Letter of Credit, without offset. All fees associated with this credit are
to Client’s account.

We hereby agree to honor a drawing hereunder made in compliance with this Letter
of Credit by transferring in immediately available funds the amount specified in
the draft delivered to us in connection with such drawing to such account at
such bank in the United States as Beneficiary may specify in its Draw
Certificate at the opening of business on the second Business Day next
succeeding the date of presentation of the Draw Certificate. In clarification,
we agree to honor the Draw Certificate upon receipt thereof, without regard to
the truth or falsity of the assertions made therein.

If a demand for payment made by Beneficiary hereunder does not, in any instance,
conform to the terms and conditions of this Letter of Credit, we shall give
Beneficiary prompt notice that the demand for payment was not effected in
accordance with the terms and conditions of this Letter of Credit, stating the
reasons therefor and that we will upon Beneficiary’s instructions hold any
documents at Beneficiary’s disposal or return the same to Beneficiary. Upon
being notified that the demand for payment was not affected in conformity with
this Letter of Credit, Beneficiary may attempt to correct any such non-
conforming demand.

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, REQUIREMENT OR QUALIFICATION. THE OBLIGATION OF COLORADO BUSINESS
BANK UNDER THIS CREDIT IS THE INDIVIDUAL OBLIGATION OF COLORADO BUSINESS BANK
AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO, OR UPON THE
ABILITY OF COLORADO BUSINESS BANK TO PERFECT ANY LIEN, SECURITY INTEREST OR ANY
OTHER REIMBURSEMENT.

All communications to Beneficiary in respect of this Letter of Credit shall be
in writing and shall be delivered to the address below (or such other address as
may from time to time be designated by Beneficiary in a written notice to us,
conspicuously stating, and confirming, similar notice to Client).

BE&K Construction Company, LLC

2000 International Park Drive

Birmingham, Alabama 35243

We shall not authorize any transfer of this Letter of Credit.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce,
Publication No. 600 (“UCP”). As to matters not covered by the UCP, this Letter
of Credit shall be governed by and construed in accordance with the law of the
State of Colorado. In the event of any conflict between a provision of the UCP
or such law and a provision in this Letter of Credit, such provision of this
Letter of Credit shall govern.

 

Colorado Business Bank: By:   /s/ Lisa Meireis   Lisa Meireis   Vice President



--------------------------------------------------------------------------------

ATTACHMENT A

FORM OF DRAW CERTIFICATE

The undersigned hereby certifies to Colorado Business Bank (the “Issuer”), with
reference to Irrevocable Letter of Credit No. 1436 (the “Letter of Credit”)
issued by Issuer in favor of the undersigned (“Beneficiary”) (capitalized terms
used herein and not defined herein shall have the respective meanings set forth
in the Letter of Credit), as follows:

 

(1) The undersigned is the of Beneficiary and is duly authorized by Beneficiary
to execute and deliver this Certificate on behalf of Beneficiary.

 

and

 

(2) Beneficiary hereby makes. demand against the Letter of Credit by
Beneficiary’s presentation of the draft accompanying this Certificate, for
payment of (U.S.$             ), such amount, when aggregated together with any
amount not drawn down, is not in excess of
1__________________________($                         )](as in effect of the
date hereof).

and

 

(3) Beneficiary is entitled to draw the amount set forth in paragraph 2 hereof
because the conditions for a drawing pursuant to the Agreement have been met.

 

(4) Issuer is hereby directed to make payment of the requested drawing to:
(insert wire instructions)

 

Beneficiary Name and Address. By:     Title:     Date:    



--------------------------------------------------------------------------------

ATTACHMENT B

DRAWING UNDER IRREVOCABLE LETTER OF CREDIT NO. 1436

Date:

On:         [The second Business Day immediately succeeding the date of
presentation]

PAY TO:         BE&K Construction Company, LLC

U.S.

FOR VALUE RECEIVED AND CHARGE TO THE ACCOUNT OF LETTER OF CREDIT NO. 1436.

 

BE&K Construction Company, LLC By:     Title:   Date:  